 In the Matterof RICE-STIx DRY GOODS COMPANY, EMPLOYERandINTERNATIONALASSOCIATION OFMACHINISTS,DISTRICTNo.9,PETITIONERCase No. 14-RCD51.Decided August4, 1949DECISIONANDORDERUpon a petition duly filed, a hearing was held before Zeigel W.Neff, hearing officer of the National Labor Relations Board.Thehearing officer's rulings made at the hearing are free from prejudicialerror and are hereby affirmed.'Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman Herzog and MembersHouston and Gray].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe National Labor Relations Act.2.The labor organizations involved claims to represent employeesof the Employer.3.No question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section'9 (c) (1) and Section 2 (6) and (7) of the Act, for the followingreasons:The Employer is engaged in the manufacture of men's and women'sclothing.At St. Louis, Missouri, the only establishment of the Em-ployer involved in this proceeding, the Employer has three factories,all located in one building; Factory 1, on the eleventh floor, wherethe Employer makes men's clothing; and Factories 6 and 9, on theeighth floor, where it makes women's clothing.The Petitioner seeks a unit of "machinists, their helpers and ap-prentices" in Factories 1, 6, and 9.The Employer contends that theproposed unit is inappropriate for the purposes of collective bargain-ing, on the grounds (1) that the employees involved in this proceeding1 International Ladies' Garment workers' Union of America, A. F. L., served with noticeof hearing, did not appear at the hearing.85 N. L. R. B., No. 94.541 .542DECISIONS OF NATIONAL LABOR RELATIONS BOARDare not true craft machinists; (2) that the duties and interests of theseemployees are so integrated with those of production employees inthe three factories that the former should not be separated from thelatter for bargaining purposes; and (3) that the separate collectiveibargaining histories on a broader basis for employees engaged in themanufacture of men's and women's clothing, respectively, precludethe establishment of the proposed combined unit at this time.The Employer classifies as "machinists" all those who do mechanicalmaintenance work.Of the five "machinists" 2 involved herein, twowork in Factory 1, in the manufacture of men's clothing, and arecarried on the factory pay roll; the other three work in Factories 6.and 9, in the manufacture of women's clothing, and are carried on thepay roll of Factory 9. The Employer generally hires these workers`"off the street" on the basis of their mechanical aptitude.The Em-ployer has no apprentice program, but gives these employees an in-formal on-the-job training.The record does not disclose the lengthor pattern of this training period. In the course of their variedduties, the employees sought by the Petitioner line up machines and,shafts; repair steam irons; repair and connect electric motors; make-andmodify wooden work tables; paint, stain, and shellac; cleanand adjust machines; instruct operators in the use of machines; makeand repair steam line connections; and make minor electrical repairsand changes.They make small mechanical parts.The Employerpurchases complex mechanical parts from outside dealers.Thoughthese employees occasionally use such tools as micrometers, calipers,and depth gauges, which they own, they do not use mandrils and dono complicated chucking.They do not perform all the Employer'smechanical maintenance work, for the Employer sends machines re-quiring major repairs to outside repair shops.In order to attain mass production, the Employer has so broken downits operations that its products, in'various stages of completion, flowfrom one machine to another during the manufacturing process.Thus, the Employer conducts its manufacturing virtually on an as-sembly line basis. In order that there may be a minimum of inter-ruption in the flow of production, the workers now under discussion.serve as a "stand-by" crew to adjust and repair machines and to keepthem in steady operation. They work the same hours, including over-time hours, as production workers.To a considerable extent, these.employees necessarily work on the production floors.When it isnot possible to repair a machine on the production floor, they removethe machine temporarily fromthe production line and adjust or repair2 The employees sought by the Petitioner are to be distinguished from the "machinists"or building maintenance mechanics who have their headquarters in the basement. RICE-STIX DRY GOODSCOMPANY543it in one of the two small repair shops.3 They punch the same time-clocks, receive the same employee benefits, including general wageincreases, and are subject to the same employee regulations and tothe same lines of supervision as production workers.For more than 6 years, the Employer has recognized AmalgamatedClothingWorkers of America, C. I. 0., as the bargaining agent offemployees in Factory 1, who make men's clothing, and InternationalLadies' Garment Workers' Union of America, A. F. L., as bargainingagent of employees in Factories 6 and 9, who make women's clothing.In fact, the Employer regards the manufacture of men's clothing andthe manufacture of women's clothing as two distinct departments ofits organization, which at times require different over-all policies.Thefactories in which the Employer makes men's clothing and those inwhich it makes women's clothing regularly operate under separate.over-all supervision.As stated above, two of the five "machinists" sought by the Peti-tioner work in, and are on the pay roll of, Factory 1; the other three;work in Factories 6 and 9 and are on the pay roll of the latter factory..They work, therefore, in two different administrative organizations;operating under different lines of supervision, and are presently inte-grated parts of two different employee groups, for which the Employer-has bargained separately for more than 6 years.The employees involved in this proceeding are clearly not true craftmachinists, in that it has not been shown that they have served an,apprenticeship in, nor do they principally perform tasks cha.racteristieof, the machinist's trade.They do not operate under separate super-vision.They do not constitute a single identifiable group or adminis-trative sector of the Employer's operations.Their work interests andduties, are fused with those of general production employees in the:two manufacturing industries represented in the Employer's opera-tions.The Employer, for a long period of time, has bargained forthese employees with different bargaining agents in two larger andseparate units corresponding to customary industry groupings.Underthese circumstances, we find that the unit proposed by the Petitioner is.inappropriate for the purposes of collective bargaining.4We shall.therefore dismiss the petition.3Factory 1 has its repair shop on the eleventh floor of the Employer's building ; Fac-tories 6 and 9 on the eighth floor.In each case,the different production processes arecarried out on the same floor.4Matter of Welding Shipyards Inc.,81 N. L. R. B. 936;Matter of Wilson & Co., Inc.,81N. L. R. B. 504;Matter of Dodge San Leandro Plant,80 N. L. R. B. 1031. See alsoMatterof Rice-Stiv DryGoodsCompany,78 N. L. R. B. 311 in which we dismissed a petition re-lating to "all [the Employer's] electrical workers" at its St. Louis, Missouri, wholesaledry goods house. 544DECISIONSOF NATIONALLABOR RELATIONS BOARDORDERUpon the entire record in the case, the National Labor RelationsBoardhereby orders that the petition herein be, and it hereby is,dismissed.